Citation Nr: 1300798	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  10-04 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than June 6, 2008 for the grant of service connection for degenerative disc disease of the lumbosacral spine.  

2.  Entitlement to an initial evaluation (rating) for degenerative disc disease of the lumbosacral spine, in excess of 20 percent prior to March 14, 2009, and in excess of 40 percent from March 14, 2009.  

3.  Entitlement to service connection for bilateral toe sprains.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1979 to June 1982.

As it relates to the issues of a higher initial evaluation for degenerative disc disease of the lumbosacral spine and an effective date earlier than June 6, 2008, for the grant of service connection for degenerative disc disease of the lumbosacral spine, these issues arise from an October 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.  

In the October 2008 rating determination, the RO granted service connection for degenerative disc disease of the lumbar spine, effective from June 6, 2008, and assigned a 20 percent initial disability evaluation, effective from June 6, 2008.  Thereafter, the Veteran filed notices of disagreement with the assigned initial evaluation and the effective date of the grant of service connection.  

In a January 2010 rating determination during the appeal, the RO granted a 40 percent initial disability evaluation for the degenerative disc disease of the lumbosacral spine for the period from March 14, 2009, thus creating a "staged" initial rating of 20 percent prior to March 14, 2009 and 40 percent from that date.  The RO also granted service connection (separate ratings) for sciatic radiculopathy of the right and left legs and assigned 10 percent initial disability evaluations, also effective from June 6, 2008.  The Board will not address the radiculopathy issues as they were a grant of the full benefit sought because the Veteran has not expressed disagreement with the assigned disability evaluations.  

Thereafter, the Veteran perfected his appeal as to the assigned initial disability evaluation for the degenerative disc disease of the lumbosacral spine and the effective date of the grant of service connection.  

In May 2012, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in San Antonio, Texas.  A transcript of the hearing is of record.  

As it relates to the issue of service connection for bilateral big toe sprains, the RO denied service connection for these disorders in May 2009.  In April 2010, the Veteran filed a notice of disagreement with the denial.  To date, a statement of the case has not been issued.  

The issue of service connection for big toe sprains is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  In a September 1984 rating determination, the RO denied service connection for a low back disorder; the RO notified the Veteran about this rating decision and his appellate rights that same month, and the Veteran did not appeal. 

2.  In an August 1993 rating determination, the RO again denied reopening of service connection for a low back disorder on the basis that new and material evidence had not been received; the RO notified the Veteran about this rating decision and his appellate rights that same month, and the Veteran did not appeal. 

3.  The Veteran's request to reopen service connection for a low back disorder was received on June 6, 2008.  

4.  From August 1993 to June 6, 2008, there was no pending formal or informal claim showing an intent to apply for service connection for a low back disorder. 

5.  For the initial rating period prior to November 25, 2008, the Veteran's degenerative disc disease of the lumbosacral spine was not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar; there were also no incapacitating episodes having a total duration of at least four weeks but less than six weeks prior to this time. 

6.  For the initial rating period from November 25, 2008, the Veteran's degenerative disc disease of the lumbosacral spine revealed forward flexion of the thoracolumbar spine to no less than 20 degrees; there was and has been no demonstration of unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes lasting six (6) weeks during the previous 12 months during the time period in question. 


CONCLUSIONS OF LAW

1.  The August 1993 rating decision that denied service connection for a low back disorder became final.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2012). 

2.  The criteria for an effective date earlier than June 6, 2008 for the grant of service connection for degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 5108, 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156, 3.160, 3.400 (2012). 

3.  The criteria for an evaluation in excess of 20 percent for degenerative disc disease of the lumbosacral spine prior to November 25, 2008 have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2012).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 40 percent disability evaluation, and no more, for degenerative disc disease of the lumbosacral spine, for the period from November 25, 2008, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to the issue of initial evaluation for degenerative disc disease of the lumbosacral spine, a VCAA notice letter sent in July 2008 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information on disability ratings and effective dates. 

Moreover, because the Veteran's appeal arises from his disagreement with the initial rating following the grant of service connection for degenerative disc disease no additional notice is required.  The Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). 

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA and private treatment records, VA and private examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant. 

The Veteran was afforded VA examinations in June 2008 and February 2009.  While the Veteran reported and has testified at the May 2012 hearing that his condition generally had become progressively worse over time, subsequent to the hearing, numerous VA outpatient treatment records were associated with the claims folder which reflect on the severity of the low back disability.  The VA outpatient treatment records include extensive physical examination findings addressing the rating criteria necessary for rating, such as ranges of motion and periods of incapacitating episodes.  As such, the Board finds that an additional VA examination is not warranted as there is otherwise sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

With regard to the appeal for an earlier effective date for service connection for low back disability, the Board notes that in this case the earliest possible date permitted by the effective date regulations (date of receipt of claim) has been granted, so that an earlier effective date is not legally possible.  In cases such as this, where a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to further assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 
16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  The Board finds that the record as it stands includes sufficient competent evidence to decide the appeal for an earlier effective date.  See 38 C.F.R. § 3.159(c)(4).

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative.  He also appeared at a Travel Board hearing before the undersigned Veterans Law Judge in May 2012.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim. 

Earlier Effective Date for Service Connection for Back Disability

Under the applicable criteria, the effective date of an award of disability compensation based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulation provides that the effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2), (r).  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has made it clear that an appellant generally can attempt to overcome the finality of a prior final decision of the RO or Board in only one of two ways:  by a request for revision of an RO or Board decision based on clear and unmistakable error (CUE), or by a claim to reopen based upon new and material evidence.  See Cook v. Principi, 
318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. § 7111(a) ("decision by the Board is subject to revision on the grounds of [CUE].  If evidence establishes the error, the prior decision shall be reversed or revised").  Of the two options for challenging a final decision, only a request for revision premised on CUE could result in the assignment of an earlier effective date for an award of service connection, because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received.  38 U.S.C. § 5110(a); see Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("absent a showing of CUE, [the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 
8 Vet. App. 332, 340 (1995) ("when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); see also Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005). 

"Date of receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2012).  An informal claim is any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2012). 

VA is required to look to all communications from the appellant which may be interpreted as applications or claims, formal and informal, for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. App. 196 (1992).  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by the Department, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999). 

The law grants a period of one year from the date of the notice of the result of the determination to initiate an appeal of effective date by filing a notice of disagreement; otherwise, that determination becomes final and is not subject to the revision on the same factual basis in the absence of clear and unmistakable error.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  If a decision by the RO goes unappealed, such becomes final. 

A final and binding RO decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except on the basis of clear and unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of this part.  38 C.F.R. § 3.104(a) (2012).

In the present case, the RO denied service connection for a low back disorder in a September 1984 rating decision.  The Veteran was notified of this decision that same month along with his appellate rights, and did not appeal; thus, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In March 1993, the Veteran requested that his claim for service connection for a low back disorder be reopened.  In an August 1993 rating determination, the RO denied reopening of service connection for a low back disorder on the basis that new and material evidence had not been received.  The Veteran was notified of this decision later that month and did not appeal; thus, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In a statement in support of claim received on June 6, 2008, the Veteran requested reopening of service connection for low back disorder, which he identified as intervertebral disc syndrome.  In an October 2008 rating determination, the RO reopened service connection for degenerative disc disease of the lumbosacral spine, granted service connection on the merits, and assigned a 20 percent initial disability rating with an effective date of June 6, 2008, the date of the request to reopen. 

The Veteran maintains and has testified that the effective date which should be assigned is 1984 because this is when he first filed his claim, and as there was at that time notice that he had sustained a back injury in service.  

As noted above, the Veteran was informed of the most recent denial of reopening of service connection for a low back disorder in August 1993 and did not appeal; thus, the August 1993 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Additionally, the record does not reflect the submission of additional evidence within one year of notice of the August 1993 rating decision.  See 38 C.F.R. § 3.156(b).

VA did not receive any subsequent correspondence or medical evidence from the Veteran that can be construed as a formal or informal claim for service connection for a low back disorder following the August 1993 denial of reopening until June 6, 2008, when he filed a request to reopen.  In the context of the June 6, 2008 claim, evidence sufficient to reopen and prove the requisite elements of service connection was submitted, and service connection was granted.  The effective date for service connection for the low back disability was set at the date of receipt of the ultimately successful claim, that is, June 6, 2008.  In essence, when a claim to reopen is successful and benefits are awarded upon readjudication, the effective date is the date the claim is reopened.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  

In order for the Veteran to be awarded an effective date based on an earlier claim, he would have to show clear and unmistakable error in a prior denial of that claim.  Flash, supra.  He has not made a specific allegation of such error. 

As noted above, the Veteran has contended that the date of claim should be 1984, when his initial application was received.  The initial claim was finally decided in September 1984, with no perfected appeal.  Likewise, the claim to reopen was denied in August 1993, and that decision was not appealed and became final.  A review of the evidence indicates that, following the August 1993 rating decision and prior to June 6, 2008 (the date of receipt of the Veteran's reopened claim), the Veteran did not submit any communication indicative of intent to apply for service connection for a low back disorder that could constitute a pending claim.  38 C.F.R. § 3.155.  Hence, the Board finds that there was no pending claim prior to June 6, 2008, pursuant to which benefits could be granted.  In this case, as there is no dispute regarding the finality of the August 1993 rating decision or the date of receipt of claim to reopen, the earliest effective date possible is the date that the claim to reopen was received, June 6, 2008, which is the effective date currently assigned.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2), (r).  For these reasons, the Veteran's claim for an earlier effective date for the grant of service connection of the low back disability must be denied.

Initial Rating for Degenerative Disc Disease of the Lumbosacral Spine

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 
12 Vet. App. 119 (1999). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, are to be rated under an appropriate diagnostic code. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes disabled on use must be regarded as seriously disabled.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is to be considered in evaluating the degree of disability, but a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

At the time of a September 2008 VA examination, the Veteran was noted to have forward flexion of the thoracolumbar spine from 0 to 55 degrees.  The VA examiner indicated that he could not determine without resort to speculation whether pain, including pain during repetition, fatigue, weakness, lack of endurance, or incoordination caused additional functional loss of the thoracolumbar spine.  

At the time of a November 25, 2008 VA outpatient visit, the Veteran was found to have abnormal flexion at 20 degrees and abnormal extension at 5 degrees.  

At the time of a March 2009 VA examination, the Veteran reported having constant pain in the lumbar spine.  He used a cane for ambulation but did not require a brace, corrective shoes, or a walker.  The Veteran indicated that he was receiving spinal shots for the pain and that he had had 14 days of incapacitating episodes over the past 12 months.  

Physical examination of the thoracolumbar spine in March 2009 revealed forward flexion from 0 to 20 degrees.  The VA examiner specifically indicated that there was no ankylosis of the lumbar spine.  The VA examiner noted that joint function was additionally limited after repetitive use by pain, with fatigue and pain having the major functional impact, but was not additionally limited by weakness, lack of endurance, or incoordination, and there was no additional limitation of motion in degrees following repetitive use.  The VA examiner assessed that the effect of the condition on the Veteran's daily activity was that he could not sit, stand, bend, or do any type of exertional activity.  

VA outpatient treatment records reveal that the Veteran continued to receive steroid injections for his back pain from 2009 forward.

At the time of an August 2010 VA psychiatric examination, the Veteran reported that he had been placed in a back brace by his physician two years earlier.  He reported that his back problems had worsened over the years.  The Veteran indicated that he was performing computer work for Alamo Foam Company and had worked for that company for 27 years.  

At the time of the May 2012 Travel Board hearing, the Veteran testified that he received steroid injections for his back pain.  He also noted taking Tramadol and Tylenol on a daily basis.  He stated that the medication, including the steroid injections, somewhat relieved the pain.  The Veteran reported that he did computer designs and that some accommodations had been made for him at work, to include not lifting objects weighing in excess of 20 to 30 pounds.  He also reported that he had been given a special chair, that he could no longer drive long distances, that climbing stairs aggravated his back, and he had performed several sessions of physical therapy that helped, although pain remained.  He reported wearing a back brace every day at work.  The Veteran stated that his back pain had become progressively worse, and that sometimes it was worse than others.  

At the time of the Board hearing, the Veteran submitted a May 2012 statement from his treating VA physician.  The physician reported that he had treated the Veteran for several years, that the Veteran had back and hip pain (severe) which required him to try and be as active as possible, and that the worst thing for the Veteran to do would be to give up or stay in bed or get an electric wheelchair.  The physician recommended that the Veteran try and ambulate as much as possible, and stated that the Veteran was doing everything possible to improve but, unfortunately, he would never improve.  

Subsequent to the hearing, the Veteran's representative submitted numerous VA outpatient treatment records covering the time period to June 2012.  The Veteran's representative waived review of the evidence by the RO and requested that the Veteran's claim be adjudicated on the merits.  

Treatment records added included an April 2010 VA outpatient treatment record wherein it was indicated that bedrest was not recommended for chronic back pain as this might make the situation worse.  The additional treatment records added also reveal that the Veteran continued to receive spinal injections for his back pain, including up to the time of June 2012.  

At the time of an October 2011 outpatient visit, the Veteran was noted to have forward flexion of the lumbar spine from 0 to 90 degrees.  A MRI of the lumbar spine revealed normal lumbar lordotic curvature.  The vertebral body height was maintained with normal marrow signal with exception of edema at the anterior aspect of the L4 inferior endplate.  The conus was normal in morphology and signal and terminated appropriately at L1.  From T12-L3 there was no neuroforaminal or spinal canal stenosis.  L3-4 revealed a circumferential disc bulge with a central protrusion with mild canal stenosis without neuroforaminal or spinal canal stenosis.  L4-5 revealed a circumferential disc bulge with thecal sac effacement without neuroforaminal or spinal canal stenosis.  At L5-S1 there was a small central disc protrusion without neuroforaminal or spinal canal stenosis.  In May 2012, the Veteran was noted to be using a walker as a result of hip and back pain.  He was also wearing a back brace at that time.  

Initial Back Rating prior to November 25, 2008

With regard to the Veteran's degenerative disc disease of the lumbosacral spine, an evaluation in excess of 20 percent is not warranted for the initial rating period prior to November 25, 2008.  Forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine was not demonstrated prior to November 25, 2008.  Moreover, as noted above, at the time of the September 2008 VA examination, the Veteran had forward flexion to 55 degrees, with no ankylosis being reported.  There were also no reports or findings of incapacitating episodes/physician prescribed bed rest, as defined in the regulation, totaling 4 weeks over any 12 month period during the time period in question.  

The competent evidence reflects consideration of the Veteran's complaints of pain, weakness, and fatigability by medical professionals.  Even when considering the additional limitation of motion caused by fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 20 percent for limitation of motion based upon the appropriate codes governing limitation of motion for this time period.

Initial Back Rating from November 25, 2008

The Board next finds that, for the initial rating period from November 25, 2008, the evidence shows that the Veteran's degenerative disc disease of the lumbosacral spine was limited in forward flexion of the thoracolumbar spine to no less than 20 degrees, which more nearly approximates the criteria for a higher initial disability rating of 40 percent for the initial rating stage from November 25, 2008.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a higher initial disability rating of 40 percent is warranted for the initial rating stage from November 25, 2008 to March 14, 2009.  38 C.F.R. §§ 4.3, 4.7. 

The evidence also shows that, for the initial rating period from November 25, 2008, there was no demonstration of unfavorable ankylosis of the entire thoracolumbar spine, as required for a higher disability rating of 50 percent, or incapacitating episodes lasting six (6) weeks during a 12 month period, as required for a higher disability rating of 60 percent under Diagnostic Code 5243.  38 C.F.R. § 4.71a.  For these reasons, a disability rating in excess of 40 percent is not warranted at any time.  

While the Board notes the Veteran's lumbosacral spine motion is limited as evidenced by the above objective findings, there has been no demonstration that, even with consideration of additional limitations due to associated orthopedic factors (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the range of motion of the thoracolumbar spine has been limited to that akin to unfavorable ankylosis of the entire thoracolumbar spine.  The Veteran has been shown to have no less than 20 degrees of flexion throughout the time period in question.  Ankylosis has simply not been indicated or found.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).  The ranges of motion reported in VA examination reports and in VA outpatient treatment records demonstrate that the Veteran does not have ankylosis, nor has the Veteran alleged that he has ankylosis.  

The competent evidence reflects consideration of the Veteran's complaints of pain, weakness, and fatigability by medical professionals.  Even with considerations of some additional loss of motion or function of the spine upon repetitive movement or with actual use, neither the actual range of motion nor any functional limitation more nearly approximates ankylosis so as to warrant an evaluation in excess of 40 percent for ankylosis.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.

The evidence also does not show for any period incapacitating episodes lasting six (6) weeks during the previous 12 months during the initial rating period from November 25, 2008 to warrant a higher rating of 60 percent under Diagnostic Code 5243.  While the Veteran reported having had 14 days of incapacitating episodes at the time of his February 2009 VA examination, he could not recall the times.  Moreover, the numerous VA treatment records associated with claims folder do not contain any notations of prescribed bed rest.  Further, in an April 2010 VA outpatient treatment record it was noted that bedrest would make the Veteran's condition worse.  In addition, his treating VA physician, in the May 2012 letter, indicated that the Veteran should attempt to be as active as possible and that the worst thing he could do was to stay in bed or be confined to a wheelchair.  Also, the Veteran was noted to have had no incapacitating episodes at the time of his most recent VA examination.  For the time period subsequent to November 25, 2008, there has been no demonstration of incapacitating episodes having a total duration of at least six weeks during the past 12 months; thus, an evaluation in excess of 40 percent would not be warranted based upon incapacitating episodes.  

In sum, an initial evaluation in excess of 20 percent is not warranted for the rating period from prior to November 25, 2008; an initial rating of 40 percent is warranted for the rating period from November 25, 2008; and an initial rating in excess of 40 percent is not warranted for the period from November 25, 2008, based on either ankylosis or incapacitating episodes.  38 C.F.R. § 4.71a.  

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for degenerative disc disease of the lumbosacral spine.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's degenerative disc disease of the lumbar spine, rated as part of arthritis, directly corresponds to the schedular criteria for the assigned disability evaluations, which also incorporates various orthopedic factors that limit motion or function of the spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's degenerative disc disease of the lumbosacral spine, and no referral for an extraschedular rating is required.  Finally, 

the Veteran has indicated that he is employed.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An effective date earlier than June 6, 2008 for the grant of service connection for degenerative disc disease of the lumbosacral spine is denied.

An initial evaluation for degenerative disc disease of the lumbosacral spine in excess of 20 percent prior to November 25, 2008 is denied; a 40 percent evaluation from November 25, 2008 to March 14, 2009 is granted; and an evaluation in excess of 40 percent from November 25, 2008 is denied.  


REMAND

With regard to the claim for service connection for bilateral big toe sprains, the Board notes that following the denial of service connection for toe sprains in a May 2009 rating determination, the Veteran filed a notice of disagreement in April 2010.  To date, a statement of the case has not been issued as it relates to this issue.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the service connection for bilateral big toe sprains is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to service connection for bilateral big toe sprains.  The issue should be certified to the Board only if a timely substantive appeal is received. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


